DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the case. Claims 1, 7, and 14 are independent claims.
This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 1/30/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests the following title or something similar: COMPUTING SYSTEM INITIALIZATION SYSTEM WITH CONTROL REGISTER FOR DEBUG MESSAGE DISPLAY

Claim Objections
Claims 7-20 are objected to because of the following informalities:
Claim 7, line 11, punctuation should be corrected to “displayed; and[[;]]”.  Appropriate correction is required.
Claims 8-13 depend on claim 7 and inherit the deficiencies of claim 7. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 14, line 2, acronym “BIOS” should be spelled out first time it is used. Please amend with –Basic Input/Output System (BIOS)--.Appropriate correction is required.
Claim 14, line 9, punctuation should be corrected to “displayed; and[[;]]”.  Appropriate correction is required.
Claims 15-20 depend on claim 14 and inherit the deficiencies of claim 14. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 18, line 6, acronym “BIOS ROM” should be spelled out first time it is used. Please amend with –BIOS Read-Only-Memory (ROM)--.Appropriate correction is required.
Claims 19-20 depend on claim 18 and inherit the deficiencies of claim 18. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, line 10 “the debug-message-display-determination instructions” lacks antecedent basis.  Appropriate correction is required.
Claims 8-13 depend on claim 7 and inherits the deficiencies of claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 11, line 10 “the device data” lacks antecedent basis. For the remainder of this Office Action, the Examiner will interpret this limitation as “the first device data”. Appropriate correction is required.
Claims 12-13 depend on claim 11 and inherits the deficiencies of claim 11.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 13, lines 4-5 “the second device” lacks antecedent basis. Appropriate correction is required.
Claim 13, line 5 “the computing device” lacks antecedent basis. Appropriate correction is required.
Claim 18, line 6 and line 10 “the BIOS ROM” lacks antecedent basis. Appropriate correction is required.
Claim 18, line 10 “the device data” lacks antecedent basis. Appropriate correction is required.
Claims 19-20 depend on claim 18 and inherits the deficiencies of claim 18.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 19, line 5 and line 9 “the BIOS ROM” lacks antecedent basis. Appropriate correction is required.
Claim 19, line 3 “the device data” lacks antecedent basis. Appropriate correction is required.
Claim 20, line 5 “the second device” lacks antecedent basis. Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are allowable.
Claims 14-17 would be allowable if rewritten or amended to overcome the  objections set forth in this Office Action.
Claims 7-13 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the objections, set forth in this Office Action.

Reasons for Indication of Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter: 
Elements of independent Claims 1, 7, and 14 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole the italicized elements in claim 1, 7, and 14: 

1. A computing system initialization system, comprising: 
a management device; 
a computing device that is coupled to the management device and that includes: 
a processing system including at least one register storing debug- message-display-determination instructions; and 
a memory system that is coupled to the processing system and that includes Basic Input/Output System (BIOS) instructions that, when executed by the processing system, cause the processing system to provide a BIOS engine that is configured to: 
begin initialization operations; 
generate, during the initialization operations, at least one first debug message; 
access the at least one register included in the processing system to execute the debug-message-display-determination instructions and, in response, determine that the at least one first debug message should be displayed; and 
transmit, in response to determining that the at least one first debug message should be displayed, the at least one first debug message to the management device such that the management device displays the at least one first debug message.  

7. An Information Handling System (IHS), comprising: 
a processing system; and 
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a Basic Input/Output System (BIOS) engine that is configured to: 
begin initialization operations;   
generate, during the initialization operations, at least one first debug message; 
access at least one register included in the processing system to execute the debug-message-display-determination instructions and, in response, determine that the at least one first debug message should be displayed; and; 
transmit, in response to determining that the at least one first debug message should be displayed, the at least one first debug message for display on a display device.  

14. A method for initializing a computing system, comprising: 
beginning, by a BIOS engine provided by a processing system, initialization operations; 
generating, by the BIOS engine during the initialization operations, at least one first debug message; 
accessing, by the BIOS engine, at least one register included in the processing system to execute debug-message-display-determination instructions stored in the at least one register and, in response, determining that the at least one first debug message should be displayed; and; 
transmit, by the BIOS engine in response to determining that the at least one first debug message should be displayed, the at least one first debug message for display on a display device.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Heller (U.S. Patent No. 6,516,410 B1) teaches a system for execution of code during power-on-self test POST, the system including a mass storage device for storing computer programs; a microprocessor connected to the mass storage device, the microprocessor including an execution unit; a general purpose register connected to the execution unit, the general purpose register for storing a first data element; an MMX unit including a plurality of MMX registers, the MMX unit connected to the general purpose register, wherein the plurality of MMX registers are configurable as a virtual stack; a storage device connected to the microprocessor, the storage device for storing BIOS instructions; and a plurality of BIOS instructions stored on the storage device, the plurality of BIOS instructions readable by the microprocessor to thereby cause the microprocessor to execute a virtual stack push instruction. 
Su et al. (U.S. Publn. No. 2016/0261,455 A1) teaches a baseboard management controller (BMC) of a system can retrieve logged system events from a non-volatile storage of the BMC and receive a command from an administrator device for the BMC to collect system debug information. The BMC can obtain debug information from a component of the system, in response to receiving the command. The BMC can save the debug information to a debug file and send the debug file to the administrator device.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114